Citation Nr: 1724787	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for asthma due to asbestos exposure.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a hearing in March 2015 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In July 2015, the Board remanded these issues for additional development.  On remand, hearing loss in the right ear was granted.

The issues of service connection for asthma due to asbestos exposure and service connection for COPD due to asbestos exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that his left ear hearing loss is likely related to his in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, in this particular case, the Veteran has been granted complete relief for the issue of left ear hearing loss.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, because any potential failure of VA in fulfilling these duties is harmless error.

Left Ear Hearing Loss Analysis

The Veteran contends that his left ear hearing loss is related to service.  His service records show that his military occupational specialty was a radio operator and that he served on the U.S.S. John F. Kennedy where he was also exposed to noise associated with various aircraft.  Further, the Veteran has been service connected for tinnitus as well as right ear hearing loss.  Based on these facts, the Board finds that the Veteran was exposed to military noise during active service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In this case, the Veteran's auditory threshold for his left ear is 40 decibels or greater in all tested frequencies over 500 Hz and the Veteran's speech discrimination score, using the Maryland CNC word list, is 92 percent.

The Veteran's April 1971 entrance examination showed the following pure tone thresholds, in decibels, for his left ear: 15 (500 Hz); 10 (1000 Hz); 5 (2000 Hz); and 10 (4000 Hz).  The Veteran's September 1975 exit examination showed the following pure tone thresholds, in decibels, for his left ear: 20 (500 Hz); 25 (1000 Hz); 15 (2000 Hz); 20 (3000 Hz); and 20 (4000 Hz).

After service, the evidence shows that the Veteran worked several jobs, but none of which appear to have exposed him to a level of noise comparable to that experienced during service.  These jobs include working at a bakery and as a security guard at an amusement park.

The Veteran also submitted lay evidence, in the form of buddy statements, in support of his claim.  One statement, from the Veteran's brother, describes the Veteran as never experiencing hearing loss or vertigo prior to service.  Another statement from a sibling of the Veteran details the Veteran's hearing loss after enlistment.  Specifically, the brother recalls having to repeat himself multiple times whenever he spoke to the Veteran and that the Veteran began watching television at a very high volume because he complained he could never hear it.  When the Veteran's brother questioned him about his bad hearing, the Veteran explained that where he slept on the ship there was "a constant barrage of vibration from cooling fans... ."  The Board finds these statements to be credible, as they are written by individuals who knew the Veteran both before and after service.  The Veteran's brothers are competent to make these statements because they are merely reporting their observations based on interacting with the Veteran, rather than attempting to provide a diagnosis.

The Veteran was afforded a VA examination in January 2016 to assess the hearing loss in his left ear.  The test showed the following pure tone thresholds, in decibels, for his left ear as 40 (1000 Hz); 40 (2000 Hz); 40 (3000 Hz); and 55 (4000 Hz).  The examiner noted that the Veteran's threshold shift, noted while in service, at 1kHz "is not a frequency that is typically related to noise exposure" and ultimately concluded that the Veteran's left ear hearing loss is less likely than not a result of military service.

Nevertheless, the evidence shows that the Veteran sustained acoustic trauma during service, he had a noted threshold shift from entrance to separation, and he was not exposed to any significant post-service occupational or recreational noise.  The VA examiner's 2016 opinion is not entirely persuasive.  The examiner noted the noise induced hearing loss range is from 2,000 to 4,000 Hertz, then commented on the right ear shift during service at 2,000 Hertz, while dismissing the left ear shift during service at 1,000 Hertz as not a frequency associated with noise exposure.  The examiner did not, however, address the left ear shift during service at 2,000 Hertz of 10 decibels or at 4,000 Hertz of 10 decibels.  Part of the examiner's rationale for the negative opinion was that his hearing was normal at separation; however, a hearing loss disability does not have to be shown during service or at separation for service connection to be warranted.  

Notably, the Veteran was granted service connection for tinnitus and right ear hearing loss due to the same acoustic trauma that he argues caused his left ear hearing loss.  Despite the lack of evidence of significant hearing loss until many years after separation, the evidence does not suggest that his hearing loss is attributable to any cause other than his in-service noise exposure.  As the Veteran's service treatment records are silent for complaints of, or treatment for, hearing loss, the Board finds the lay evidence submitted by the Veteran to be highly probative in that it tends to show the Veteran experienced noticeable hearing loss during military service.

Therefore, the Board finds that the evidence is at least in equipoise that the Veteran's diagnosed left ear hearing loss is etiologically related to his in-service noise exposure.  Accordingly, the Veteran's service connection claim for left ear hearing loss is granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear hearing loss is granted.


REMAND

Since the inception of the Veteran's claim, he has asserted that he was involved in extinguishing at least one fire while on-board the U.S.S. Forrestal, and that he believes this fire was a contributing factor to his currently diagnosed asthma and COPD. His personnel records show he was transferred to the U.S.S. Kennedy on May 16, 1972.  He states he then had 30-days leave, which seems to be supported by the stamp on his records that he reported to the Naval Station on June 17, 1972.  His records then show he departed the Naval Station on July 7, 1972, but did not report to the U.S.S. Kennedy until July 26, 1972.  He states between July 7 and July 26, he was first on the U.S.S. Forrestal and then after the fire he had to travel via bus/plane to the U.S.S. Kennedy.  It is proven that there was a large fire on the Forrestal on July 10, 1972.  The Veteran submitted statements from his siblings, recalling that he discussed the fire on the Forrestal, and his involvement in fighting it, with his family.  One sibling recalled him being home on leave and telling his family he had to report to the Forrestal, and then seeing information about the fire on the news, with his mother trying to contact people to see if the Veteran was safe.

Considering the dates expressly shown in the Veteran's personnel records, his credible testimony, and his supporting lay statements, the Board concedes there is sufficient evidence to show he was on the U.S.S. Forrestal when the fire occurred.  Considering the magnitude of the fire, it is also reasonable that this would have been an "all hands on deck" situation, so the Veteran's testimony that he assisted in the firefighting efforts is credible.  He did not seem to exaggerate the extent of his participation.  Rather, he stated the actual Naval fire fighters were there, and the individuals on the front of the fire-fighting effort wore respirators, etc., but he assisted by either helping to control the hose at the back end or spraying overhead by the hanger bay.  Even so, considering the extent of the fire and how long it raged, it is credible that he was exposed to some level of smoke.

Therefore, a medical opinion is warranted on the issue of a possible link between the Veteran's respiratory disabilities and fighting the fire while on-board of the U.S.S. Forrestal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available, relevant VA medical records from the Daytona Beach/Orlando VA facilities dated from June 2016 to present.

2. After obtaining the above records and associating them with the claims file, obtain a VA addendum opinion, from a pulmonologist, that considers all evidence of record, in order to answer the following questions:

Is it at least as likely as not that the Veteran's COPD and/or asthma is related to the Veteran's asbestos exposure?  While the Board understands diagnostic tests have shown no residuals of asbestos exposure, it is conceded that he had some level of exposure by virtue of his service.  COPD and asthma should be addressed separately. 

Is it at least as likely as not that the Veteran's COPD and/or asthma is related to the Veteran's alleged in service experience fighting fire/exposure to smoke on board the U.S.S. Forrestal? COPD and asthma should be addressed separately.

3. After completion of the above, the issue of service connection for COPD and asthma due to asbestos exposure and/or fire should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


